IV114th CONGRESS2d SessionH. CON. RES. 170IN THE HOUSE OF REPRESENTATIVESSeptember 28, 2016Mr. Yoho (for himself and Mr. Schrader) submitted the following concurrent resolution; which was referred to the Committee on Oversight and Government ReformCONCURRENT RESOLUTIONExpressing support for the designation of a National Purebred Dog Day. 
Whereas there is currently no day set aside to celebrate and acknowledge the contributions of the purebred dog, and we wish to designate a day to expressly recognize those contributions; Whereas purebred dogs are living legacies of the cultures that created them, and historically these dogs worked alongside their people and provided them companionship; 
Whereas today, the service of these breeds continues as they work alongside humans and provide inestimable companionship while serving as guide dogs, service dogs, conservation dogs, livestock guardians, search and rescue dogs, earth dogs, police dogs, canine soldiers serving by the sides of our military men and women, and ultimately guardians of family, home, and hearth; Whereas purebred dogs have been of enormous help to medical science, serving as models for many heritable human diseases, playing a role in humanity's understanding of the human and canine genomes, and benefitting pharmaceutical research and development; 
Whereas purebred dogs are working dogs, serving as avalanche dogs, trackers and trailers, herders, controllers of vermin, water rescuers, carting and sled dogs, retrievers, protectors, hunters, and bird dogs, and always they are the heartbeat of a companion near and dear to humans;  Whereas all dogs should be valued, whatever their ancestry, but the purpose-bred dog and the predictability of its breed should be cherished and preserved; and 
Whereas each breed is indelibly etched in the history of the culture that created it just as surely as that culture's music, art, and language: Now, therefore, be it  That Congress supports the designation of a National Purebred Dog Day.  
